MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                  FILED
      regarded as precedent or cited before any
                                                                        Jul 27 2017, 8:55 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                CLERK
                                                                         Indiana Supreme Court
      estoppel, or the law of the case.                                     Court of Appeals
                                                                              and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      John T. Wilson                                           Curtis T. Hill, Jr.
      Anderson, Indiana                                        Attorney General of Indiana
                                                               Michael Gene Worden
                                                               Deputy Attorney General



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jose Luis Aguilar-Robles,                                July 27, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               48A04-1608-CR-1875
              v.                                               Appeal from the Madison Circuit
                                                               Court
      State of Indiana,                                        The Honorable Thomas Newman
      Appellee-Plaintiff.                                      Jr., Judge
                                                               Trial Court Cause No.
                                                               48C03-1412-FA-2085



      Pyle, Judge.


                                        Statement of the Case
[1]   Jose Luis Aguilar-Robles (“Aguilar-Robles”) appeals his sentences imposed,

      following a bench trial, for his convictions of five counts of Class A felony child
      Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017       Page 1 of 17
      molesting1 and three counts of Class B felony incest.2 Aguilar-Robles argues

      that: (1) the trial court abused its discretion when considering the threat to his

      daughter and his lack of remorse as aggravating circumstances; and (2) his

      aggregate 120-year sentence is inappropriate and should be revised to an

      aggregate thirty-year sentence.


[2]   In regard to aggravating circumstances, we conclude that the trial court’s

      reference to a threat to the victim, which was done when discussing the nature

      and circumstances of the crime and Aguilar-Robles’s violation of his position of

      trust with his daughter, was not an abuse of discretion. As for the lack of

      remorse aggravator, the State concedes, and we agree, that the trial court

      improperly considered Aguilar-Robles’s lack of remorse to be an aggravating

      circumstance where he maintained his innocence. Nevertheless, we need not

      remand for resentencing because the trial court found other valid aggravating

      circumstances, and we can say with confidence that the trial court would have

      imposed the same sentence without the lack of remorse aggravating

      circumstance. Additionally, we conclude that Aguilar-Robles’s aggregate

      sentence is not inappropriate, and we affirm his aggregate sentence. Finally, we

      note that there is a double jeopardy concern with Aguilar-Robles’s child

      molesting convictions in Counts I-III and his incest convictions in Counts VI-



      1
        IND. CODE § 35-42-4-3(a)(1). We note that under the current version of the child molesting statute, which
      took effect in 2014 and was then amended in 2015, Class A felony child molesting is now a Level 1 felony.
      Because Aguilar-Robles committed his offenses in 2010, we will apply the statute in effect at that time.
      2
        I.C. § 35-46-1-3. The incest statute was also amended in 2014, and Class B felony incest is now a Level 4
      felony.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017             Page 2 of 17
      VIII. Because the State relied on the same evidence of sexual intercourse to

      support Aguilar-Robles’s child molesting convictions in Counts I-III and his

      convictions of incest in Counts VI-VIII and entered judgments of conviction

      and sentences on all these convictions, we remand to the trial court with

      instructions to vacate Aguilar-Robles’s incest convictions.


[3]   We affirm and remand.


                                                     Issues
              1. Whether the trial court abused its discretion when sentencing
              Aguilar-Robles.

              2. Whether Aguilar-Robles’s sentence is inappropriate pursuant to
              Indiana Appellate Rule 7(B).

                                                     Facts
[4]   During Summer 2010, on three separate occasions, twenty-six-year-old Aguilar-

      Robles engaged in sexual intercourse with his seven-year-old daughter, E.R.

      The first time he did so, Aguilar-Robles’s wife and E.R.’s mother, Sarah Robles

      (“Mother”), was out of town, and Aguilar-Robles was watching E.R. and her

      two brothers. E.R. and her brothers were sleeping in Aguilar-Robles’s bedroom

      when she had a nightmare and went to the kitchen to tell her father. Aguilar-

      Robles, who was drinking beer, told her to return to bed and that he would

      check on her in a moment. When Aguilar-Robles went to the bedroom to see

      E.R., he removed her underwear and clothing below the waist, got on top of

      her, kissed her on her mouth with his tongue, and inserted his penis into her

      vagina, causing E.R. “[a] lot of pain.” (Tr. 55). When she told him to stop, he

      Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 3 of 17
      asked “why” and did not stop. (Tr. 55). Aguilar-Robles also touched the inside

      of E.R.’s vagina with his finger. E.R. did not tell anyone what had happened to

      her because she “was scared.” (Tr. 56).


[5]   The second time that Aguilar-Robles molested E.R. was during a morning

      before school when Mother was at work. Aguilar-Robles, who had E.R. on the

      bathroom floor, got on top of her, put his penis inside her vagina, and kissed

      her on her mouth. Again, she told him to stop, and he did not. Aguilar-Robles

      told E.R. not to “tell your mom or else both of us will get in trouble[.]” (Tr.

      61). E.R. was “scared” and did not tell anyone what he had done because she

      thought “he might hurt [her] or [her] family.” (Tr. 60).


[6]   The third molestation also happened at Aguilar-Robles’s house in the morning

      before school while Mother was at work. Aguilar-Robles went into E.R.’s

      bedroom, and, as she was on her bed, he kissed her on the mouth and “stuck”

      his penis in her vagina, causing her pain. (Tr. 61). That same day after E.R.

      returned from school, Aguilar-Robles gave her an “air soft gun” and instructed

      her not to show it to anyone, including Mother and her brothers. (Tr. 63).


[7]   E.R. did not initially tell anyone that Aguilar-Robles had molested her.

      Eventually in November 2014, after several years of being “sick of it” and

      having it “playing over and over in [her] mind[,]” E.R. revealed to Mother what

      Aguilar-Robles had done to her. (Tr. 65). Aguilar-Robles was in the room

      when E.R. told her mother, and he “started throwing up in the kitchen sink.”

      (Tr. 46). Mother then took E.R. to the police department to report the


      Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 4 of 17
       incidents. E.R. was also interviewed by a forensic interviewer and examined by

       a sexual assault nurse.


[8]    That same day, a uniformed police officer went to Aguilar-Robles’s house “to

       do a stand by” to ensure that Mother and the three children could safely leave

       the house with their belongings. (Tr. 171). As the officer walked up to the

       house, Aguilar-Robles, who was crying, walked out and “raised his arms up . . .

       in a handcuffing position, and said I’m sorry[,] I’m sorry[,] I’m sorry.” (Tr.

       173). The officer informed Aguilar-Robles that he was at the house only so that

       Mother could safely leave and told Aguilar-Robles to go back inside the house.


[9]    Thereafter, in December 2014, the State charged Aguilar-Robles with: Counts I

       through V, Class A felony child molesting,3 and Counts VI through VIII, Class

       B felony incest. The police were not initially able to arrest Aguilar-Robles

       because he had left town and no longer showed up for work. About five

       months later, in May 2015, the police located Aguilar-Robles and arrested him.


[10]   In July 2016, the trial court held a bench trial. E.R. testified to the facts as

       stated above. Aguilar-Robles testified on his own behalf. He denied that he

       had sexual intercourse with E.R. or had otherwise molested her. During

       closing argument, the State argued that the evidence of Aguilar-Robles’s three

       acts of sexual intercourse supported his child molesting charges in Counts I-III




       3
         As for the five counts of Class A felony child molesting, Counts I, II, and III alleged that Aguilar-Robles
       had engaged in sexual intercourse with E.R., and Counts IV and V alleged that Aguilar-Robles had
       performed deviate sexual conduct on E.R.

       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017               Page 5 of 17
       and his incest charges in Counts VI-VIII. The trial court found Aguilar-Robles

       guilty as charged and entered judgments of convictions on all eight counts.


[11]   At the beginning of the sentencing hearing, Aguilar-Robles stated that he was

       still maintaining his innocence. The State acknowledged that Aguilar-Robles

       had the right to maintain his innocence; nevertheless, it requested that the trial

       court find that his lack of remorse was an aggravating circumstance. The State

       argued that other aggravating factors included Aguilar-Robles’s position of trust

       with E.R., E.R.’s young age, and Aguilar-Robles’s criminal history, which the

       State acknowledged was not extensive. The State requested that the trial court

       order Counts I, II, and III to be served consecutively because Aguilar-Robles

       had molested E.R. on three separate occasions. Aguilar-Robles’s counsel

       “agree[d] with the State’s assessment of which counts can be consecutive versus

       concurrent” and “concur[red] that [Counts] I, II, and III are the only

       consecutive counts as a possibility.” (Tr. 236, 237). Aguilar-Robles’s counsel

       argued that the trial court should not find his lack of remorse to be an

       aggravating factor, given the fact that he continued to maintain his innocence.

       His counsel stated that Aguilar-Robles would “without question . . . concur”

       that he was in a position of trust and was “in fact the primary care giver.” (Tr.

       237).


[12]   When sentencing Aguilar-Robles, the trial court discussed the lack of mitigating

       circumstances and the presence of aggravating circumstances as it enhanced

       Aguilar-Robles’s sentences and imposed consecutive sentences for three of the

       convictions. The trial court stated as follows:

       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 6 of 17
         The Court does not find any mitigating circumstances. The
         aggravating circumstance[] that it does find is . . . the fact that he
         was a primary care giver and the evidence would show as such
         he took advantage of that situation being the primary care giver
         and that he was also in a trust position. He violated that trust
         position through being the primary care giver which gave
         credence and more substance to the fact that he threatened her. I
         think if he were not the primary care giver and he were not in
         such [a] trust position that the threats made would not be as
         significant but I think the threats are enhanced by the fact of his
         position. I don’t think he’s shown any remorse and his prior
         criminal history also is an aggravating circumstance. Counts I,
         II, and III to run consecutive and the other counts are either
         concurrent or merged. The aggravating circumstances cause the
         presumptive sentence of thirty (30) years to be enhanced by ten
         (10) to be forty (40) years all consecutive for a sentence of one
         hundred twenty (120) years to the Department of Corrections.

(Tr. 239-40). When the trial court issued its written sentencing order, it

specified that it had entered judgments of conviction and was imposing a term

of forty (40) years for each of Aguilar-Robles’s five Class A felony convictions

in Counts I-V and the maximum term of twenty (20) years for each of his Class

B felony convictions in Counts VI-VIII. The trial court ordered Aguilar-Robles

to serve Counts I-III consecutively and the remaining counts concurrently.

Aguilar-Robles now appeals.4




4
  After Aguilar-Robles filed his notice of appeal, he filed a motion for relief from judgment with the trial
court, which held a hearing on the motion and denied it. Aguilar-Robles then filed a motion to stay his
appeal to obtain the transcript of that hearing, and our Court granted his motion to stay and retained
jurisdiction. Thereafter, Aguilar-Robles filed his Appellant’s Brief, and this appeal continued. Aguilar-
Robles does not raise an appellate issue relating to the denial of his motion for relief from judgment.

Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017                 Page 7 of 17
                                                   Decision
[13]   On appeal, Aguilar-Robles contends that: (1) the trial court abused its

       discretion when determining aggravating circumstances; and (2) his sentence is

       inappropriate. We will review each argument in turn.


[14]   Before we address Aguilar-Robles’s arguments, we note that some of his

       convictions raise a double jeopardy concern. During the bench trial, the State

       relied upon the evidence of Aguilar-Robles’s three acts of sexual intercourse

       with E.R. to support the child molesting convictions in Counts I-III and the

       incest convictions in Counts VI-VIII. Following the bench trial, the trial court

       entered judgment of conviction on all counts. At sentencing, the trial court

       stated that some of the convictions would be merged. The trial court, however,

       entered a sentence on each of the incest convictions and ordered that they be

       served concurrently with the child molesting convictions in Counts I-III.


[15]   “A double jeopardy occurs when judgments of conviction are entered and

       cannot be remedied by the ‘practical effect’ of concurrent sentences or by

       merger after conviction has been entered.” Gregory v. State, 885 N.E.2d 697,

       703 (Ind. Ct. App. 2008) (quoting Morrison v. State, 824 N.E.2d 734, 741-42

       (Ind. Ct. App. 2005), trans. denied), trans. denied. Because the three child

       molesting convictions in Counts I-III and the three incest convictions in Counts

       VI-VIII arise from the same three acts of sexual intercourse, and the trial court

       entered judgments of conviction and sentences on all counts, a double jeopardy

       violation occurred under Indiana’s double jeopardy clause. See, e.g., Schaefer v.


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 8 of 17
       State, 750 N.E.2d 787, 795 (Ind. Ct. App. 2001) (convictions for both child

       molesting and incest violated double jeopardy because it was “extremely likely”

       that the jury used the same evidentiary facts to establish the essential elements

       of both offenses); Roberts v. State, 712 N.E.2d 23, 31 (Ind. Ct. App. 1999)

       (holding that convictions for rape and child molesting that were based on one

       act of sexual intercourse violated prohibitions against double jeopardy), trans.

       denied. Accordingly, we remand to the trial court to vacate the three incest

       convictions in Counts VI-VIII. See Richardson v. State, 717 N.E.2d 32, 55 (Ind.

       1999) (when two convictions cannot stand because of a double jeopardy

       violation, the conviction with the less severe penal consequences should be

       vacated).


       1. Abuse of Discretion


[16]   Aguilar-Robles suggests that the trial court abused its discretion by finding the

       two following aggravating circumstances: (1) Aguilar-Robles threatened his

       daughter; and (2) he showed no remorse.


[17]   Sentencing decisions rest within the sound discretion of the trial court.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d

       218 (Ind. 2007). So long as the sentence is within the statutory range, it is

       subject to review only for an abuse of discretion. Id. An abuse of discretion

       will be found where the decision is clearly against the logic and effect of the

       facts and circumstances before the court or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id. A trial court may abuse its discretion in


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 9 of 17
       a number of ways, including: (1) failing to enter a sentencing statement at all;

       (2) entering a sentencing statement that includes aggravating and mitigating

       factors that are unsupported by the record; (3) entering a sentencing statement

       that omits reasons that are clearly supported by the record; or (4) entering a

       sentencing statement that includes reasons that are improper as a matter of law.

       Id. at 490–91.


[18]   Aguilar-Robles argues that the trial court’s finding that he threatened his

       daughter was an improper aggravating circumstance because it was “not

       supported by the record.” (Aguilar-Robles’s Br. 9). We disagree. During the

       bench trial, E.R. testified that when Aguilar-Robles was having sex with her,

       she told him to stop, but he refused. Aguilar-Robles then told E.R. not to “tell

       your mom or else both of us will get in trouble[.]” (Tr. 61). E.R. was “scared”

       and did not tell anyone what he did because she thought “he might hurt [her] or

       [her] family.” (Tr. 60). At sentencing, the trial court discussed the fact that

       Aguilar-Robles had threatened E.R. when it discussed the undisputed position

       of trust aggravating circumstance and in reference to the nature and

       circumstances of the crimes. “‘Generally, the nature and circumstances of a

       crime is a proper aggravating circumstance. Even if the trial court relied on an

       improper factor under this aggravating circumstance, the sentence may be

       upheld so long as [t]he remaining components of that aggravator were proper.’”

       Gomillia v. State, 13 N.E.3d 846, 853 (Ind. 2014) (quoting McCann v. State, 749

       N.E.2d 1116, 1120 (Ind. 2001) (alteration in original) (internal citation and

       quotations omitted)). Because the trial court’s consideration of Aguilar-


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 10 of 17
       Robles’s threat was part of its discussion of the nature and circumstances of the

       case and the violation of his position of trust, which are unchallenged

       aggravating circumstances, it did not abuse its discretion when sentencing him.


[19]   Aguilar-Robles also argues the trial court’s consideration of lack of remorse as

       an aggravating circumstance was improper because he had clearly maintained

       his innocence. “A trial court may consider as an aggravator the defendant’s

       lack of remorse[,]” which is exhibited “‘when he displays disdain or

       recalcitrance, the equivalent of ‘I don’t care.’” Sloan v. State, 16 N.E.3d 1018,

       1027 (Ind. Ct. App. 2014) (quoting Cox v. State, 780 N.E.2d 1150, 1158 (Ind. Ct.

       App. 2002)). However, a trial court may not consider lack of remorse as an

       aggravator for a defendant “consistently maintaining his innocence if the

       defendant does so in good faith.” Id.


[20]   The State acknowledges that the trial court’s use of the lack of remorse

       aggravating circumstance was improper “[u]nder the circumstances presented

       here,” but it contends that any such impropriety would not require this Court to

       remand for resentencing given the trial court’s finding of other valid aggravating

       circumstances. (State’s Br. 12). We agree. If a trial court abuses its discretion

       by improperly considering an aggravating circumstance, we need to remand for

       resentencing only “if we cannot say with confidence that the trial court would

       have imposed the same sentence had it properly considered reasons that enjoy

       support in the record.” Anglemyer, 868 N.E.2d at 491. Here, where the trial

       court’s imposition of enhanced and consecutive sentences for the three child

       molesting convictions in Counts I-III was based on the undisputed position of

       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 11 of 17
       trust aggravating circumstance and its consideration of the nature and

       circumstances of the crimes, we are confident that the trial court would have

       imposed the same sentence even without the lack of remorse aggravator.

       Accordingly, we conclude that the trial court did not abuse its discretion when

       sentencing Aguilar-Robles.5 See Gleason v. State, 965 N.E.2d 702, 712 (Ind. Ct.

       App. 2012) (explaining that a single aggravating circumstance may be used to

       enhance a sentence and support the imposition of consecutive sentences).


       2. Inappropriate Sentence


[21]   Aguilar-Robles argues that his aggregate 120-year sentence for his five Class A

       felony child molesting convictions was inappropriate. Specifically, he contends

       that enhanced, consecutive sentences were inappropriate because his multiple

       acts of molestation occurred with the same victim. He requests that we revise

       his Class A felony convictions from forty (40) years to the advisory term of

       thirty (30) years and order them to be served concurrently, resulting in an

       aggregate sentence of thirty (30) years.6




       5
         Aguilar-Robles also briefly suggests that the trial court’s imposition of consecutive sentences was improper.
       Here, the record reveals that Aguilar-Robles had sexual intercourse with his seven-year-old daughter on three
       separate days. Also, Aguilar-Robles acknowledges that the trial court “identified several aggravating
       circumstances[.]” (Aguilar-Robles’s Br. 8). Furthermore, he acknowledged at sentencing that Counts I-III
       could be served consecutively. Thus, Aguilar-Robles’s suggestion that the trial court abused its discretion by
       imposing consecutive sentences is without merit. See, e.g., Powell v. State, 895 N.E.2d 1259, 1263 (Ind. Ct.
       App. 2008) (affirming the imposition of consecutive sentences for multiple acts of child molesting with the
       same victim and explaining that “[t]he basis for the gross impact that consecutive sentences may have is the
       moral principle that each separate and distinct criminal act deserves a separately experienced punishment”),
       trans denied.
       6
         Aguilar-Robles also asks us to revise his three Class B felony incest convictions to the advisory term of ten
       (10) years. Because these convictions will be vacated upon remand, we will not review these sentences.

       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017               Page 12 of 17
[22]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Ind. Appellate Rule 7(B). The

       defendant has the burden of persuading us that his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

       Rule 7(B) review “should be to attempt to leaven the outliers, and identify some

       guiding principles for trial courts and those charged with improvement of the

       sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “Appellate Rule 7(B)

       analysis is not to determine whether another sentence is more appropriate but

       rather whether the sentence imposed is inappropriate.” Conley v. State, 972

       N.E.2d 864, 876 (Ind. 2012) (internal quotation marks and citation omitted),

       reh’g denied. Whether a sentence is inappropriate ultimately turns on “the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other factors that come to light in a given case.”

       Cardwell, 895 N.E.2d at 1224.


[23]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       Here, the trial court convicted Aguilar-Robles of five counts of Class A felony

       child molesting. A Class A felony has a range of twenty (20) to fifty (50) years

       with an advisory sentence of thirty (30) years. I.C. § 35-50-2-4. The trial court

       imposed a term of forty (40) years for each of Aguilar-Robles’s five Class A

       felony convictions in Counts I-V and ordered him to serve Counts I-III


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 13 of 17
       consecutively and the remaining counts concurrently. Thus, the trial court

       imposed an aggregate 120-year sentence.


[24]   The nature of Aguilar-Robles’s offenses involved him having sex with his seven-

       year-old daughter on three separate occasions and engaging in deviant sexual

       conduct with her. Aguilar-Robles, who was admittedly the “primary care

       giver” of his young daughter, (Tr. 237), concedes that he “clearly violated a

       position of trust.” (Aguilar-Robles’s Br. 9). We have explained that “[t]here is

       no greater position of trust than that of a parent to his own young child” and

       that “[a]busing a position of trust is, by itself, a valid aggravator which supports

       the maximum enhancement of a sentence for child molesting.” Hart v.

       State, 829 N.E.2d 541, 544 (Ind. Ct. App. 2005).


[25]   Nevertheless, Aguilar-Robles attempts to minimize the nature of his offenses by

       arguing that the molestations occurred on only “three occasions in a relatively

       short period of time” with the same victim. (Aguilar-Robles’s Br. 9). He also

       argues that there was no evidence of force or injury to E.R. and that he stopped

       on his own accord. He suggests that the imposition of consecutive sentences for

       Counts I-III was inappropriate and cites cases where our supreme court revised

       consecutive sentences to concurrent sentences where the sentences for child

       molesting convictions involved the same victim.


[26]   We recognize that our supreme court has explained that “[w]hether the counts

       involve one or multiple victims is highly relevant to the decision to impose

       consecutive sentences.” Cardwell, 895 N.E.2d at 1225. However, our supreme


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 14 of 17
       court has also explained that “additional criminal activity directed to the same

       victim should not be free of consequences.” Id. Indeed, “appellate review

       should focus on the forest—the aggregate sentence—rather than the trees—

       consecutive or concurrent, number of counts, or length of the sentence on any

       individual count. Id. at 1225.


[27]   Here, Aguilar-Robles was convicted for five counts of Class A felony child

       molesting and sentenced to an aggregate term of 120 years. His acts of child

       molestation were all the more heinous given that he perpetrated these acts

       against his own, very young, daughter. E.R.’s trial testimony reveals that she

       experienced “[a] lot of pain” when her father inserted his penis inside the seven-

       year-old’s vagina. (Tr. 55).          When Aguilar-Robles was having sexual

       intercourse with E.R., she told him to stop, but he refused and warned her not

       to tell her mother. E.R. was “scared” of her father and did not initially tell

       anyone what he had done because she thought “he might hurt [her] or [her]

       family.” (Tr. 60). After E.R. had experienced several years of Aguilar-Robles’s

       forced sexual acts “playing over and over in [her] mind[,]” and of being “sick of

       it[,]” she eventually revealed Aguilar-Robles’s crimes to Mother. (Tr. 65). She

       testified that the repeated thoughts of the molestations made it difficult for her

       at school and made her feel “[s]ad.” (Tr. 65).


[28]   Turning to Aguilar-Robles’s character, we note that his violation of his position

       of trust with his seven-year-old daughter reflects very poorly on his character.

       We acknowledge that Aguilar-Robles had been employed and had a limited

       criminal history, which included using a fake ID, but no prior felony

       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 15 of 17
       convictions. At sentencing, Aguilar-Robles admitted that he also had a theft

       charge from Illinois and a public intoxication charge from Marion County, both

       of which he “forgot” to tell the probation department when he was interviewed

       for his presentence investigation report. (Tr. 233). We note that Aguilar-

       Robles maintained his innocence. At the same time, we also recognize that the

       record reveals that after E.R. exposed Aguilar-Robles’s multiple acts of

       molestation against her, Aguilar-Robles’s actions were not indicative of an

       outright proclamation of innocence. When E.R. told Mother, in Aguilar-

       Robles’s presence, that her father had molested her, Aguilar-Robles vomited in

       the sink. That same day, when a police officer went to his house, the crying

       Aguilar-Robles walked up to the officer, “raised his arms up . . . in a

       handcuffing position, and said I’m sorry[,] I’m sorry[,] I’m sorry.” (Tr. 173).

       Thereafter, Aguilar-Robles left town and no longer showed up for work for a

       few months until the police were able to locate and arrest him.


[29]   Here, the trial court did not impose the maximum sentence for Aguilar-Robles’s

       five Class A felony convictions. Instead, it enhanced each conviction by ten

       years above the advisory term and ordered that the three convictions that were

       for Aguilar-Robles’s three separate acts of forcing his seven-year-old daughter to

       have sexual intercourse were to be served consecutively while the other two

       convictions relating to deviate sexual conduct were to be served concurrently.

       Aguilar-Robles has not persuaded us that his 120-year aggregate sentence for

       his five Class A felony child molesting convictions is inappropriate, and we

       reject his argument that a thirty (30) year sentence was more appropriate.


       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 16 of 17
       Therefore, we affirm the trial court’s sentence. See Conley, 972 N.E.2d at 876

       (explaining that appellate courts do not look to determine if the sentence was

       appropriate; instead, we look to make sure the sentence was not inappropriate).


[30]   Affirmed and remanded.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1608-CR-1875 | July 27, 2017   Page 17 of 17